DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant amended claims 27-28, 34-35, 37, 41, and 44-46.

Allowable Subject Matter
3.	Claims 27-46 are allowed.
4.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 27, 40, and 41, the closest prior art record, Kopikare (US 2010/0008277) teaches a method for a centralized unit (CU), of a wireless communication network, that is associated with one or more remote units (RUs) of the wireless communication network, the method comprising: 
performing the following operations when the CU is in a normal operation mode that defines a plurality of base station functions to be performed by the CU: 
determining that a traffic load of the one or more RUs fulfills a power saving operation criterion, 
However, Kopikare alone or in combination fails teaches or fairly suggest;
wherein the traffic load is related to wireless communication devices associated with the one or more RUs; 
base station functions defined for the CU in the normal operation mode; and 
transferring the CU from the normal operation mode to a power saving operation mode.

With respect to claims 34 and 44, the closest prior art record, Kopikare (US 2010/0008277) teaches a method for a remote unit (RU), of a wireless communication network, that is associated with a centralized unit (CU) of the wireless communication network, 4 of 16Application Ser. No.: 16/643,950Attorney Docket No. 1009-3938 / P072358US01the method comprising, 
performing the following operations when the RU is in a non-autonomous operation mode that is associated with a normal operation mode of the CU: 
However, Kopikare alone or in combination fails teaches or fairly suggest;
receiving autonomous operation mode configuration signaling from the CU via a communication interface; 
configuring the RU to execute at least one of a plurality of base station functions defined to be performed by the CU in the normal operation mode; and 
transferring the RU from the non-autonomous operation mode to an autonomous operation mode, of the RU, that is associated with a power saving operation mode of the CU.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL T VU/
Primary Examiner, Art Unit 2641